         Case 1:18-cv-04830-AKH Document 35 Filed 12/13/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARSHAL ROSENBERG,
                                                 No. 18-cv-04830 (AKH)
                              Plaintiff,

        -against-
                                                 NOTICE OF APPEARANCE
 METROPOLIS GROUP, INC, JOHN DOES
 1-10, JANE DOES 1-10 and XYZ
 COMPANIES 1-10,

                              Defendants.


PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for plaintiff Marshal
Rosenberg, and requests that copies of all notices and other papers in this case be sent to:

                            PRYOR CASHMAN LLP
                            Attn: Giovanna M. Marchese, Esq.

                            7 Times Square
                            New York, New York 10036-6569
                            Tel: (212) 421 4100
                            gmarchese@pryorcashman.com



Dated: New York, New York
       December 13, 2018
                                                 PRYOR CASHMAN LLP

                                                 By: /s/ Giovanna Marchese
                                                        Giovanna M. Marchese
                                                        7 Times Square
                                                        New York, New York 10036-6569
                                                        (212) 421-4100

                                                        Attorneys for Plaintiff
